Preparation of the Copenhagen Summit on climate change (debate)
The next item is the statements by the Council and the Commission on preparation of the Copenhagen Summit on climate change.
Mr President, honourable Members, the last time I was here in Parliament to discuss climate issues was just before I met with my colleagues at the October meeting of the Environment Council. At that meeting, we agreed on the EU's strong and collective mandate in preparation for the UN climate conference in Copenhagen. We established, among other things, that by 2050, the EU's emissions need to be reduced by 80-95% compared to 1990 levels. We also determined that the EU will, in any event, reduce emissions by 20% by 2020, but that we will reduce them by 30% if a sufficiently ambitious agreement is reached in Copenhagen.
In comparing this with other countries' emissions reductions, we will place particular importance on the objective of limiting the temperature increase to two degrees - that must be the yardstick for comparing our emissions reductions with those of other countries. Emissions from international transport must be reduced. We have set a reduction target for aviation of 10% and for shipping of 20% by 2020 compared with 2005 levels. I would also like to make it clear that the EU is also demanding that taxes on shipping and aviation be used to pay for measures in developing countries, particularly in the poorest countries and those that are hardest hit. That must be one of the results of Copenhagen.
The destruction of the rainforest must be halved by 2020 and have ceased by 2030. The EU will demand that the Copenhagen Summit take a decision to stop the deforestation of rainforests, support reforestation and create sustainable forestry. This is the only way we can reduce emissions sufficiently quickly and achieve a successful outcome in Copenhagen. The EU has clarified and advanced its positions each step of the way and has thus been able to make demands and put pressure on other parties all the way along. A lot of this has been achieved in cooperation with the European Parliament, with the climate and energy package forming the basis for the EU's ambitious positions.
Now there are just two weeks left before the climate summit in Copenhagen. We are surrounded by a lot of pessimists, who have been lining the finishing straight over the last few months. However, in reality, what counts is the political will for leadership - and that is something that the EU has. In order to achieve the result that we have worked for for so long, we must now mobilise all forces within the European Union. In this regard, Parliament, in particular, will continue to have an important role.
Thus, let me first establish that the EU's goal for an agreement has not changed. We need to reach an ambitious and comprehensive agreement in Copenhagen. The Earth's climate has waited long enough. Now it is time for an agreement.
Yesterday, we held an extraordinary meeting of the Environment Council in order to be able, with combined force, to make Copenhagen the milestone in our work on climate change that we want it to be. In the EU's decision ahead of the Copenhagen conference, the Heads of State or Government have determined that the EU's goal is for the Copenhagen process to lead to a legally binding agreement for the period starting 1 January 2013, based on the Kyoto Protocol and containing all of the essential elements. It requires an agreement in Copenhagen which, overall, achieves large enough reductions in emissions for the target to keep the Earth's temperature increase to below two degrees to be within reach. An agreement with all countries that will result in each developed country undertaking to reduce its total emissions, in other words, an economy-wide target; we need all developed countries to link their commitments to the agreement in Copenhagen, including the US. An agreement that will result in developing countries committing to take measures to reduce emissions to below what they would have been if no measures were taken, particularly in those countries belonging to the major economies, and developed countries providing immediate financial aid for necessary measures in developing countries, particularly in the poorest countries, during 2010, 2011 and 2012. An agreement that results in the creation of a system of long-term support for reduced emissions, adaptation, technical cooperation and technology transfer.
Finally, the agreement must include a review mechanism so that it can be adapted to whatever science shows to be necessary to manage the climate.
There is now talk of a 'two stage solution'. However, for the EU, the agreement in Copenhagen is the crucial step. It is in Copenhagen that the decision should be taken, and that decision should include everything that is important for the climate. The binding agreement should be transferred, according to a clear timetable, to a ratifiable text, which is more of a technicality, as the content should be provided in an ambitious agreement.
Thus, an agreement in Copenhagen will open the way for immediate measures to be taken instead of waiting until 2013. In fact, we could also instigate measures quicker through this kind of agreement than through what would otherwise have been the case. It will also be crucial in us achieving the two degree target.
The EU has, in particular, been a driving force for the rapid provision of money for adaptation measures and measures to prevent the deforestation of rainforests. Rapid action is required to enable us to change the Earth's emissions curve to a downwards trend quickly.
What is currently on the table is not sufficient overall to achieve the two degree target. The most ambitious offers on the negotiating table are those tabled by us in the EU, just as we have been a driving force to get other parties to raise their offers. This has also happened. We have seen that the fact that we have used our 30% target as a leveraging tool has also put pressure on others parties. It is gratifying that developed countries like Norway and Japan have increased their offers, as has Russia recently, and that developing countries like South Korea, Brazil and Indonesia have also recently presented ambitious plans. We will continue to press forward on this. Our 30% shall also continue to be used as a leveraging tool. We are now waiting in particular for the US and China.
We note that President Obama has said that an agreement should neither contain only certain elements nor merely be a political declaration. He has also agreed that it should contain all of the key elements as well as the measures that can be initiated immediately. An agreement in Copenhagen must cover all of the world's emissions. Without an offer from the US and China, only half of this is covered. Let me say this very clearly: an agreement may entirely depend on the US and China tabling sufficiently ambitious offers.
The EU will continue to press for adequate measures to be tabled in the negotiations. Two weeks before the final negotiations, we will continue to maintain our leadership. I look forward to the continued cooperation with Parliament, particularly through the COP15 group that will be on site in Copenhagen. I look forward to the dialogue. With our joint forces, we will together work to bring about a very successful, ambitious and genuine agreement in Copenhagen.
Mr President, we are fast approaching the crucial Copenhagen Summit and there is little time left. I totally agree with Minister Carlgren that we need to step up our efforts and cooperate closely to ensure that we do not waste this historic opportunity before us, namely to achieve in Copenhagen a global, overall, ambitious, scientifically-based agreement on climate change. As Mr Carlgren said, we need to agree in Copenhagen on the entire content, on the entire substance of the agreement and for the legalities to be processed immediately afterwards, in the next few months, within the first six months of 2010, so that we have a full, legally binding agreement, which the European Union has been fighting for since the outset.
I should like to thank the European Parliament for the resolution on the EU strategy for Copenhagen. It is an ambitions resolution which confirms the importance which the European Parliament attaches to the question of climate change. I am also counting wholeheartedly on the support of the members of Parliament in Copenhagen. Of course, I should also like to stress the importance of our contacts with third country parliaments, with civil society and with companies, in order to make the positions of the European Union known and, in this way, convince other countries to adopt binding declarations on reductions in greenhouse gases.
I particularly endorse the call by Parliament for an agreement which reflects the 2° Celsius objective. In order to achieve this objective, action is needed both by developed and developing countries. It is a good thing that, in its resolution, Parliament has voted in favour of the solutions based on market mechanisms and supports a review of the clean development mechanism in a future agreement. As far as this issue is concerned, as you know, the Commission takes the view that the existing tools of the carbon dioxide emissions system should be extended by introducing a sectoral credit mechanism.
As regards reducing emissions from deforestation and the degradation of forests in developing countries under the UN-REDD programme, the Commission will make every possible effort to promote strong social and environmental standards which take account of the impact on biodiversity and ecosystems.
However, we face major challenges. In Copenhagen, we must aim high so as to achieve an agreement based on scientific findings. In other words, we must go beyond 2° Celsius. We must also ensure that every country makes the necessary commitments in accordance with the principle of joint but differentiated responsibilities. We also expect the United States, eight full years after they walked out of Kyoto, to take their share of the responsibility.
Finally, we must address a series of detailed issues, such as ensuring that emerging economies will actually make a contribution in line with their capabilities and the principle of differentiation which I referred to earlier and that the amount of funding needed is predictable and stable. Furthermore, funding will need to be secured in Copenhagen for fast-start, so that what needs to be done immediately can be done without waiting for the 2010-2013 period. This will allow immediate action and the necessary adaptations, especially in very sensitive areas of the planet such as poor countries.
Now is the time that the European Union is being called upon to set an example and confirm its leading role. At the preparatory talks held in Copenhagen last week, we had a crucial exchange of views with many of our international partners. As Mr Carlgren said, certain countries, such as Brazil and South Korea, have announced that they will be taking measures. Similar announcements are expected by the time the summit starts from other countries, such as China and India. This morning, there were reports in the news that the United States would be submitting its proposal for reductions and - I hope - funding.
We also had an interesting exchange of views on the question of transparency and, more specifically, the MRV or monitoring, reporting and verification systems. It is still extremely important that we secure more commitments on specific measures and action towards an economy based on less intensive carbon dioxide emissions. Developing countries must, as a group and depending on their capabilities, make reductions in the order of 15-30% compared with business as usual.
As far as action by developed countries is concerned, unfortunately, progress is not satisfactory. Spain, Australia and Norway have improved their commitments. However, the other countries do not appear to be prepared to follow suit. It has also now become clear that the United States will, unfortunately, not be able to adopt internal legislation by the end of the year. Of course, this does not mean that they will not be able to set specific quantitative targets in Copenhagen. As I said earlier, according to our information, this is precisely what will happen, but - I fear - on condition that internal legislation is passed, which is not expected by the end of the year and it will therefore be conditional. A positive move on the part of the United States will affect the stand taken by the other countries and, by extension, will be instrumental to the outcome of the Copenhagen Summit.
It is now clear that measures by developed countries alone will not suffice. Whatever else happens, developing countries will have to make a contribution, with the emphasis on developing an economy with low carbon dioxide emissions. As I said earlier, developing countries will need to reduce their emissions by 15-30% compared with business as usual.
Our fundamental objective in Copenhagen is still to achieve a legally binding agreement. Despite the fact that negotiations have not progressed as fast as we would have wished up to now and there is little time left, we must not depart from this objective. We also want this agreement to be a global agreement that covers all elements of the Bali action plan, incorporates progress made to date and contains quantitative factors for reductions in emissions and funding.
As far as the architecture of the agreement is concerned, it will need to cover all elements relating to adaptations, reductions in emissions and fast-start funding. We shall also need to agree in Copenhagen on the procedures and timetable for completing negotiations, with a view to achieving a legally binding agreement as quickly as possible, within the first months of 2010; Chancellor Merkel mentioned the first half of 2010.
A substantial and global agreement will give considerable political momentum to the negotiating procedure and make it possible to complete legal processing within a reasonable period of time after Copenhagen. Within this framework, funding is a decisive factor. Copenhagen will fail unless we manage to mobilise the investment and funding resources needed.
To close, I should like to refer once again to the decisive role played by the European Parliament in promoting the EU's ambitious climate policy. It has been at the forefront in the European Union and internationally and has helped to encourage our strategic international partners. This close cooperation will continue in the run-up to Copenhagen and I must say that I am delighted that Parliament will be represented by a strong delegation.
Thank you, Commissioner, for a very interesting speech in which you spoke about the important problems we are facing before Copenhagen. You spoke for slightly longer than we expected, so I expect we will have shorter remarks from yourself at the end of the debate. It was so interesting that it was not possible to stop it!
The clock is ticking. We are faced with the important challenge of ensuring that an ambitious agreement is concluded in Copenhagen with regard to climate change and, now that December is drawing nearer, we are experiencing setbacks. President Obama is not yet able to keep his election promise. Yet there are also hopeful signs, such as the ambitions of the new Japanese Government.
I should like to commend the efforts of the Swedish Presidency and the European Commission, particularly Commissioner Dimas. We are your allies. I should also like to commend your efforts to get the European leaders singing from the same song sheet, as it is more important than ever, in these crucial negotiations, that Europe speak with one voice.
On behalf of the Group of the European People's Party (Christian Democrats), I can say that we share your hope that an ambitious agreement will be reached that leads to binding reduction targets not only for the European Union, the United States and Japan, but also for countries such as China, Brazil and India. It is important that we share the same ambitions if we are to tackle climate change effectively whilst also creating a global level playing field.
Mr President, it is crucial that agreement be reached in Copenhagen on a financial package to help fund the climate projects in developing countries. Europe must take its fair share of this responsibility. Yet I echo your sentiment that it is very important to get this funding off the ground quickly, as projects are ready and waiting, and can be started immediately. This would constitute a tangible, visible outcome of the Copenhagen Summit, an encouraging sign. At the same time, it is essential to conclude agreements to ensure that these funds make an active, effective contribution to reducing climate change, and also agreements on technology transfer and the protection of intellectual property rights.
Only together can we mobilise the knowledge and skills needed to prevent climate change and the irreparable damage to ecosystems. The climate agreement has the potential to give an important boost to this, and also to us in Europe, to ensure that our social market economy increasingly becomes a sustainable social market economy.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, in recent years, the European Parliament has been a driving force in the debate on climate protection, and we have also achieved a large percentage of the EU's climate protection package. The resolution that we are putting forward today has all the elements for an ambitious agreement in Copenhagen. Yet what we are proposing is also realistic. It is both ambitious and realistic at the same time, and we hope that the Council and the Commission will join forces with us to form a single lobbying body at the conference in order to get other partners on board.
The EU has taken on the leadership role in these issues and we want that to remain the case in Copenhagen. We must therefore stand by our offer of a 30% reduction in CO2 by 2020. The science tells us that we need to be in the upper end between 25% and 40%. 30% would therefore still not be enough, we know that, and that is why we must actually offer this target, as it will drive up the ambition of other countries.
We know that global climate protection is not possible without financing. In contrast to the Council, Parliament has given specific figures in this regard. The global framework is around EUR 100 billion, and Europe needs to take on around a third of that. So why do we not say that we will provide EUR 30 billion in 2020? Parliament has committed itself to this and I hope that the Council and the Commission will be equally specific in two weeks time.
Mrs Wortmann-Kool has already mentioned the kick-start. We need EUR 5 to 7 billion straight away. When I look at how much money we made available for the banking crisis, we are really talking about peanuts to overcome the climate crisis - and there will be no second chance at this. Once the climate has been broken, it will be broken forever and we will not be able to fix it. This really has to deserve a major effort from us all, therefore.
I also note that some countries are moving, but others are not. It must not be the case that the two greatest climate polluters, China and the United States, play a giant game of ping-pong where each accuses the other whilst dragging its own feet. That is irresponsible and I hope that the US, in particular, will also show leadership in Copenhagen, with specific information on reductions in its own climate-change gases and also a share of the financing.
Without these two countries and without India, there will be no agreement. We emphasise forestry policy once again - deforestation is a major factor - as well as aviation and maritime transport. If railways are included in the emissions trading and have to pay, I can no longer see why aviation and maritime transport should have such special privileges.
At long last, Parliament will be represented in the EU pavilion for the first time. That is a new beginning, and I hope we are able to take part in the briefing between the Council and the Commission since, under the Treaty of Lisbon, we have joint legislative power on the Copenhagen agreement.
Mr President, Mr President-in-Office of the Council, Commissioner, on 26 September 2009, 44 citizens' panels were organised in 38 countries representing the various stages of development.
91% of citizens worldwide believed that there was an urgent need to reach an agreement in Copenhagen, including 93% of Europeans. 89% believed that we needed to go beyond the 25% target for reducing greenhouse gas emissions in industrialised countries, and 92% of Europeans follow this line of thinking.
We, the MEPs representing the peoples of Europe, have a duty to use our influence to respond to the request of our fellow citizens, but above all to shoulder the responsibility that we have, so that we can meet the IPCC's target of a 25-40% reduction by 2020.
To achieve this, the target of a 30% reduction must be upheld, as Mr Leinen just said, and obviously with the necessary financial resources, estimated at EUR 100 billion for 2020. To this end, a tax on financial transactions will probably have to be introduced, as will green technology transfers to the South.
Europe's leadership on this crucial issue for the future must result in an agreement being reached, but not an agreement at any price, in other words, not one that falls short of its objectives, that has no financial resources, controls or constraints. It would be better to have nothing at all than to have a vague commitment that puts this issue on the back-burner, making people believe that it has been dealt with.
Our responsibility is not only that of being jointly responsible for the climate debt, but of doing everything possible to convince people of the only sensible solution and of being a tireless defender of the fair and effective collective effort.
In this regard, upholding the 30% target means giving all of the countries that have already proposed lower and upper limits for their emissions the means to aim for the upper limits and not to stay at the lower ones.
Everyone will answer to the international public and to future generations for the position they adopt in Copenhagen. The position of we Europeans must be clear, unambiguous and extremely robust.
Mr President, ladies and gentlemen, Minister, the meeting at Copenhagen will be the most important conference in mankind's history. It concerns the future of the entire human race. The importance of the meeting is highlighted by the fact that, as it approaches, the publicity game has even been enough to blacken the reputations of climate researchers.
There is, however, no time to lose: global emissions have to be reduced within the next 10 years. The ministers and prime ministers that convene at Copenhagen must take their responsibility seriously and make decisions to ensure that the temperature of the earth will not rise by more than two degrees. The decision must embrace all the main questions, it must be binding, and it must include a binding timetable for the drafting of an eventual international agreement.
I am pleased that Minister Carlgren also spoke of a binding decision and a binding international agreement. The agreement needs to contain long-term emission targets, though it is even more important to agree on emission limits for the year 2020. The cuts in emissions in the industrialised countries should be closer to 40%, rather than the 25% threshold.
EU leadership is now crucially important, as before. The best way we can demonstrate leadership is by committing now to a 30% cut in emissions for 2020 and by making a clear offer of financing to the developing countries. As the Committee on the Environment, Public Health and Food Safety said, the EU's share of funding should be around EUR 30 billion a year up to 2020. Moreover, as Minister Carlgren has said, the recession has made it cheaper to reduce emissions. We need to take advantage of this opportunity and raise our sights.
I want to remind those who are keen to question the whole notion of climate protection that the planet will not wait. You cannot say to the planet: 'Could you please give us another year or two; there's a recession on', or 'The climate sceptics made us hesitate'. Climate change is progressing according to the laws of physics and chemistry, and we will take responsibility for our decisions and, furthermore, for not doing anything at all.
(Applause)
Minister and President-in-Office of the Council, Commissioner, ladies and gentlemen, I agree with most of the previous speakers that the Copenhagen Summit is probably the most important summit of the entire year for the European Union and also for the whole world. I would like to thank the Commissioner for being among the politicians emphasising the importance of the European Parliament to the forthcoming summit and to climate policy and climate change in themselves. I would also like to thank him for emphasising the importance of funding. You know, in the Czech lands we often say - and in Czech it sounds rather ironical - that money always comes first and in this case it is doubly true. I would also like to stress that if the EU cannot come forward as one body with a strong and clear mandate and cannot reach a clear agreement on funding, it will weaken our position in the world enormously.
Several previous speakers here have emphasised that as the EU, we have a leading role in this area and that we should retain this leading role. I would like to say again that I would be very happy to see someone even more ambitious at the summit, someone who was further ahead than us, who had better legislation, and who would be willing to put more funding into the issue. It would not bother me in the slightest if we lost our number one position because I believe that it is time for the common burden to assume a genuinely global scale. I share the belief that without a global agreement, all of our efforts will come to nothing. There is no point here in constantly reiterating the importance of states such as the US, India or China. I am afraid that President Obama is not able to fulfil all of his pre-election promises and that is regrettable.
I would also like briefly to mention an issue I often talk about, namely deforestation and water management in the world, which we always tend to undervalue. In all of our declarations, we call for agreements with states such as Brazil, India and others on halting the felling of the rain forests. I say, however, that it is not enough simply to agree and to make declarations. We discovered in the past that the relevant governments often do not have or do not exercise control over these activities and therefore, I would like to state here that it is not enough to agree; we must devise control mechanisms, we must have an overview of real policies and I agree that we must not enter into a treaty at any price.
Mr President, I completely agree that we must push to find a legally binding agreement in Copenhagen. The agreement must be strong enough to combat the challenge of climate change and, at the same time, it must be balanced and fair with regard to developing countries.
Industrialised countries must promise a reduction of at least 40% in greenhouse gas emissions by 2020 and a reduction of between 80% and 95% by 2050 compared to 1990 levels.
By 2020, the EU must commit EUR 30 billion a year as climate funding for developing countries, on top of foreign development aid.
Unfortunately, there are people in Europe who are very interested in using other countries' reluctance to take the necessary steps as an excuse for the EU not to fulfil its obligations. This type of approach is extremely short-sighted.
Irrespective of the results of the Copenhagen talks, the EU must carry on and lay down and implement effective targets for the reduction of emissions, develop new clean technologies and commit itself to climate justice, so that developing countries will not be saddled with reaping what the developed world sowed.
Mr President, Council and Commission, it is one month today until Christmas Eve. I have one big Christmas wish, and that is that when the climate conference is over and all the participants have stopped acting like administrators and technicians who talk only of details and quotas, we can then finally have a political debate about what can realistically and practically be done to improve conditions for our planet and its inhabitants. If we open our eyes, we will see all too clearly that the US, Russia, China and many other countries around the globe do not really have climate change on the agenda. Instead, they are simply making fine-sounding declarations of intent and empty promises.
(DE) Mr President, ladies and gentlemen, the still ongoing economic and structural crisis has shown how the international community can quickly make large sums available in order to take the sting out of an acute situation, even if the way it actually does that is sometimes questionable. The crisis also shows that the most varied of States are able to cooperate when there are larger, superordinate objectives at stake.
Like the structural crisis, the dramatic effects of climate change are largely man-made. However, it must be the objective - and I am talking about an objective for humanity - to run our Earth and its resources sustainably and sensibly. We must maintain the diversity of the biosphere for future generations. If we succeed in creating a framework at European level that promotes science, innovation and modern, environmentally friendly technologies - green technologies - and renewable energy sources, we Europeans can achieve two objectives. First of all, we will all be making a positive contribution to reducing climate-damaging CO2 emissions, enabling us to bring an end to our major dependence on fossil fuels. If, secondly, we increase our support for science and environmentally friendly technologies, it will mean that Europe will remain a centre for innovation in the long term. Only in that way will we create new jobs in Europe in the long term.
Mr President, I must say that I really appreciate the broad support that the EU's approach has received from almost everyone in Parliament. That means, has meant and will mean a great deal for the EU's strength in Copenhagen and also in the very important climate work that we will have to do afterwards.
I would also like to say to Mr Dimas that I appreciate very much what he said today. The Commission has played a vital role as the backbone of the EU's climate policy and Mr Dimas in particular has played a decisive role in the Commission taking the position that it has done. There have been times when not all Member States have supported this as strongly as they do today and, in the crucial situations, the Commissioner has always stood very firm. I appreciate that very much and I wanted to make that point here in Parliament.
I would like to say to Mr Leinen, as leader of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, but also as chairman of the committee, that I very much look forward to cooperation with Parliament in Copenhagen, too. I am certain that Parliament can play a very important part there, too, in reaching out to representatives of other countries.
I would like to say to everyone here in the debate who has mentioned the issue of financing - Mr Leinen, Mrs Hassi, Mrs de Brún and others - that of course the specific figures are important, too. That is why the EU has been the group of developed countries that has so far presented both the most ambitious and the most detailed figures. Let me also say, with regard to rapid measures - measures to stop the deforestation of rainforests and measures to take money from aviation and shipping, which damage the climate, to put towards important measures in the poorest EU countries in particular - that they need to produce results right now.
Someone asked about the practical side. The EU has shown the way here. We have, in fact, already got half way towards our 2020 target of 20%. We have achieved a third of what we need to do to attain the 30% target. That is why, in the final sprint, we are pressing for other parties to raise their offers, while also saying 'look at us, we have shown a practical way to actually reduce emissions'.
Some people are saying 'go 10% further. I would very much like to do that, but it requires a global agreement. Otherwise, this extra 10% from the EU would be eaten up by only two years of emissions increases in China, and we will still not have saved the climate. That is why the global agreement is so important and why Parliament's role is so vital, as this is an important political basis on which to build further.
Member of the Commission. - Mr President, after what you said, I did not expect you to give me the floor, but I will take this opportunity to say two words about the main argument that was put forward for the 30% target.
Of course I agree with Mr Ouzký that we need a global agreement, meaning all the countries of the world participating in a comprehensive agreement and all sectors of the economy to participate in the reductions. And, of course, this must be science-based.
In order to have such a global agreement, in order to persuade other countries to come forward, we have to keep pressing by our example, an example which has its moral importance. The moral leadership of Europe is important, but it also acts as an example by showing that green business is very important for our competitiveness. In yesterday's Financial Times, there were reports about how European businesses - including very important corporations in the European Union - are gaining from going green and actually foresee, by 2020, that their green business will surpass all the other business. So we have these two ways of pressing other countries to come forward with ambitious commitments and agree in a legally binding agreement.
For the 30% reduction, I have to add the following. First of all, it is in accordance with what science is telling us to do, so it will be sincere on our part to go along with what science is telling us. Secondly, it is cheaper today, much cheaper than when we were discussing our climate and energy package: it is cheaper by about 30-40% now to achieve this target.
Thirdly, it is not just going to give us what Andreas Carlgren said previously, a lever to persuade the others, but also and most important, will be the pressure by example; public opinion around the world will appreciate what the European Union is doing. It will also, as I heard a lady colleague here say, be very important for our technologies. Of course, because it will provide a better price for carbon, which is very low today, and in this way it will be an important incentive for eco-innovation and for development and deployment of new technologies.
Another aspect which is very important is that the European Union is in a privileged position because we already have the legislation you voted which provides the European Union and the Member States with the means and measures to achieve the higher target by just upgrading certain of the caps we have in our legislation.
(DE) Mr President, I would like to start by commenting on what Commissioner Dimas said. Of course we need a binding agreement, for the entire issue of climate protection, but in Europe, too, for our European industry. It is not only green industry that we have, of course. We also have industry in other sectors, and we must also think about the competitiveness of that industry beyond Europe.
Industry needs certainty of planning, and in that regard Europe has very much surged ahead. That was the right approach to take and it had my express support at the time. Now, however, we need to ensure, in Copenhagen, that the positive result of the last year is also carried on up to the Copenhagen level. We need to nail our colours to the mast of a global carbon budget. That has already been said, but we need now to really drive the message home to other States and continents. Once we have done that - and it will not be easy - then the emissions trading scheme must be developed further. If this remains a purely European story, time will start to run out. I can therefore only beg the Commissioner and the President-in-Office of the Council to push forward with exporting this message in a really committed way.
We have identified a second problem - and it has already been mentioned today - namely, the issue of deforestation. In Borneo, Mr Leinen, an area twice the size of the Saarland is cleared by burning each year. That is a disaster. 8% of the whole world's CO2 emissions are released in so doing, and we can savage our industry as much as we want, it cannot deliver that. Nor do I want it to deliver it. We therefore need to develop a completely different focus.
I am absolutely astonished about the financing - it is a numbers race. For me, it is important that the well from which we draw our money is not treated as bottomless, and I am not certain that that is the case. Please, Commissioner, can you give me some reassurance on that front? The developing countries must be included, with adapted figures and targets. That is my appeal. Europe was serious, and that seriousness - including on the part of the Commission and the Council, I want to make that clear - is our strength, and it is a strength we should continue to work on.
(DA) Mr President, a couple of months back, I was in Greenland. I visited a small town there called Ilulissat, and just north of Ilulissat is a glacier. This glacier is now melting and it is moving at two metres an hour - two metres an hour! You can see it with the naked eye. You can hear it, because when a huge chunk of ice falls off, it sounds like a clap of thunder. The meltwater coming from this glacier each day is equal to the annual consumption of a whole city the size of New York. Per day! That is an indicator of the urgency of what we are dealing with. And that is before the effects of climate change really hit us.
That is why I feel bound to say to Mrs Rosbach and others who have said today 'we have to be level-headed', 'we have to look at what is politically possible', 'we have to look at the compromises that can be reached': there are some things on which you cannot compromise. There are some objectives that we cannot compromise on and one of these is the 2° C goal that the EU is supporting. That is why, Minister Carlgren and Commissioner Dimas, I am very, very pleased at the signals that you are sending today. We cannot compromise on 2° C. This means that all the developed countries of the world must make reductions of between 25% and 40%. It also means that massive pressure must be put on the US to bring that country to support this goal. I would like to see some indication in your comments of the level of reduction that the US must deliver from a purely practical point of view. I think that is something that is lacking in the public debate.
What we in the EU are focusing on - apart from the fact that we must have a reduction target that is ambitious enough - is a financing plan. The rich countries of the world must help to pay for the transfer of growth to the poorest countries of the world, so that we are not demanding that they stay in poverty but rather that they continue their growth. This growth must be green growth, however, based on a technology shift, and it must be sustainable. For the time being, I regret to say that although the EU has shown leadership in a number of areas, where financing is concerned we are still not in a position to put the figures that will be required on the table. I know that this is not the fault of these two gentlemen. Unfortunately, it has not been possible to get the support of the Heads of Government in Europe. I very much hope, however, that we can get this support before Copenhagen; it is a matter of urgency.
Finally, I would like to say that it is extremely important that we in Europe take the lead in arguing that this does not mean that living standards must fall - in either the rich world or the poor world. It will not lead to our industries becoming uncompetitive. On the contrary, our demands will make them more innovative, which will make them more competitive in the world. If you read the newspapers or watch television or follow the global media at all, you will see that pessimism is the order of the day. There are many people who have already decided that Copenhagen will be a fiasco. That is why it is more important than ever for Europe to take the lead, for the EU to be in the driving seat. I would therefore like to wish you the best of luck with the negotiations in Copenhagen.
Mr President, if you look out of the window today, you will see a rather miserable Strasbourg day, which is nothing out of the ordinary. Even the floods which are devastating parts of my region in Cockermouth and Workington, where we have had the highest rainfall on record, are nothing special; they cannot be specifically attributed to climate change, although they are in line with the science.
It is hard to take the political decisions necessary when there is doubt about whether climate change is taking place. We have to take a step back; we have to recognise that during the course of one lifetime, the human population has quadrupled and our use of fossil fuels, our energy consumption, has grown enormously. Perhaps, as our atmosphere retains the same depth, we also must wonder whether climate change should not be taking place faster than it is.
I think it is important to recognise that climate change is not a religion. It is not a faith. We have to take on board the arguments of the sceptics and we have to challenge them. We have to ensure that our science is put to the fore. I just wish some of the sceptics would not take such delight in putting forward proposals to delay action, proposals which might end up costing the lives of millions.
There has been a downplaying of the ambitions for Copenhagen, but if you had heard Minister Carlgren at the Committee on the Environment, Public Health and Food Safety yesterday, you would have heard no such downplaying. The ambitions could not have been reinforced more strongly. We have 65 Heads of Government attending. We need the leaders of the United States and China to be there too, but we have an opportunity here to take some major political decisions.
I welcome the fact that the European Union has given such leadership. We are delighted with this. The question is: is it enough? The situation is fluid. We have four weeks and negotiations have a momentum of their own. Are we giving you enough room for manoeuvre? The Commissioner has suggested that we need to move from 20% to 30%. Now, is this a shift in our negotiating position? Are we strengthening this? Are we saying that we are prepared to make this gesture even before we get a final agreement? Before this debate finishes, can we hear more from the Council and the Commission about what room there is for upping our game?
(NL) We have two weeks left until the start of the conference in Copenhagen: a crucial opportunity to reach an ambitious climate agreement.
The European Union rightly states that it is essential to conclude an agreement in Copenhagen; our climate will brook no delay. The science is clear. In order to meet the two degree target that the European Union has been saying for years it wants to meet, rich countries must reduce their emissions by 40%. Therefore, the European Union must tighten up its own targets if it wants to meet this two degree objective. This is essential for our climate.
Yet the European Union also holds the key to bringing the United States on board. Until the EU states clearly how much money it intends to make available to developing countries, the United States will have something to hide behind. Therefore, let us now present a clear offer of EUR 30 billion for developing countries, and then the onus will be on the United States to come forward with its own reduction target. Copenhagen can succeed, Copenhagen must succeed, and the European Union still holds the key to its success.
(NL) Ladies and gentlemen, Copenhagen has failed even before the conference has begun. A deal may be struck, but there will be no legally binding agreement.
President Obama is not going to get an emissions trading scheme through the Senate; his priority is health care rather than cap and trade. This means that Europe is faced with a choice: should we continue to go it alone or not? Should we, or should we not, continue to operate a compulsory emissions trading scheme on our own? We need to give this some careful thought. The price of going it alone would be very high: it would cost European industry hundreds of billions of euros in the period up to 2020, resulting in the loss of hundreds of thousands of jobs in Europe.
I should like to give an example. After Houston, Antwerp has the highest concentration of chemical companies in the world, providing work for 64 000 people directly and 100 000 indirectly. Antwerp's chemical industry would not survive if Europe were to go it alone, and perhaps it takes a Dutchman to stand up for the economic interests of that city. By 2020, its chemical industry would have gone, a victim of excessive production costs.
Emissions trading also has many disadvantages. It is highly volatile; the price has plummeted from EUR 30 to EUR 8. What should we do, then? We should ensure sound development of environmental technologies, make environmental investments tax deductible, promote research, and develop environmentally friendly production technologies. This House needs a reality check. Sometimes I have the impression of being in a religious community rather than a parliament. It is technological innovation that will be our saviour, not trade in hot air.
(NL) I should like to give a rough list of actions that emit CO2, from someone I bumped into on the street yesterday.
She is alive (remember that one!)
She took a shower. She drove her car to work. She bought a bunch of greenhouse flowers, wrapped in plastic. She had her laptop on the whole day. She cooked a huge, delicious steak and turned the heating up a little.
After such a nice day of luxury, how can we insist that an indigenous woman driven from her country as a result of deforestation for the sake of our luxury must reduce her CO2 emissions, when all her list contained was: 'I was alive'?
Industrialised countries are responsible for high CO2 emissions, so they must pay for this and support developing countries. We cannot leave it at a pathetic pittance. We must leave behind the urge to move only if somebody else does. The United States and China must be called to account forcefully on this matter. Ambition is one thing, but taking responsibility is what really matters.
(IT) Mr President, ladies and gentlemen, let us draw a merciful veil over the unbelievable sum of EUR 30 billion per year until 2020 that the EU would be committing itself to paying out to the emerging countries, basically without any security. To us Italians, that is reminiscent of the notorious Italian Cassa del Mezzogiorno.
Our amendments are concerned with three points. Firstly, we are calling for legally binding and equally ambitious commitments, not just for the other industrialised countries, but also for the emerging economies and, in particular, China, India and Brazil.
Secondly, we are asking that any European allocations from which those countries benefit be made conditional on the use of 'made in the European Union' technology, so that our businesses can be at least partially repaid for the further onerous emissions reduction commitments that the EU is imposing on them, to be borne entirely at their own cost.
Thirdly, we call for action to ensure that the invention of innovative financial mechanisms - such as ETS-based derivatives or debt-for-nature swaps - does not in fact conceal fresh financial speculation similar to the very serious crisis from which we have not yet emerged.
For this reason, if our amendments are rejected, our delegation - the Northern League delegation - will vote against this resolution.
Mr President, everyone agrees that climate change is the biggest challenge facing humanity: that is the constant claim of the political elite, and it is a lie. Everyone does not agree. Thousands of scientists dispute the very existence of man-made global warming, citing natural cyclical changes that saw vineyards in Roman northern England and a Swedish army march over the frozen Baltic to Copenhagen in 1658.
As an army of global-warming zealots marches to Copenhagen, the truth is that their Orwellian consensus is based not on scientific agreement, but on bullying, censorship and fraudulent statistics. In the words of leading climatologist Professor Lindzen, 'Future generations will wonder in bemused amazement that the early 21st century's developed world went into hysterical panic over a globally averaged temperature increase of a few tenths of a degree and, on the basis of gross exaggerations of highly uncertain computer projections [...], contemplated a rollback of the industrial age'.
In fact, there will be no bemused amazement, for the reason for this hysteria is clear. It is designed to provide the excuse for a political project of the globalists to replace national democracy with new world order global governance. It has nothing to do with science and everything to do with the globalist common purpose to tax and control us, while making billions for corporations in the green industrial complex. The anti-Western intellectual cranks of the Left suffered a collective breakdown when Communism collapsed. Climate change is their new theology, a secular religious hysteria complete with Pope - Al Gore - carbon-credit indulgences and the persecution of heretics. But the heretics will have a voice in Copenhagen and the truth will out. Climate change is being used to impose an anti-human utopia as deadly as anything conceived by Stalin or Mao.
(DE) Mr President, Albert Einstein once said, 'Make things as simple as possible, but not simpler'. We must be careful to avoid falling into that trap. We are fooling ourselves that certain weather phenomena - such as the flooding in Ireland - are directly linked to climate change. We also say that the global rise in temperatures that has indisputably occurred across the different continents is directly linked to the anthropologically generated slight rise in the CO2 content of the Earth's atmosphere.
There are scientists who doubt these causalities and we should keep that in the back of our minds as we now go to Copenhagen. We should approach the conference with optimism but also realism. Europe, remember, is only responsible for 10% of the CO2 emissions. There is no room for doubt there. At the same time, we know that the United States, China and the APEC countries, which together are responsible for two thirds of the world's CO2 emissions, take a very critical stance on this issue.
It is now less about holding a numbers race and wanting to have 20% or 30% cuts and more about trying to bring about a global agreement, not solely a European one, and we must attempt to obtain binding targets for everyone which can then be monitored and, above all, complied with. It is just as important that we take our citizens and also businesses with us. It is to no one's benefit if Europe is threatened with 'carbon leakage' and businesses move elsewhere, when businesses here in Europe produce twice as energy-efficiently as those in other parts of the world. It is likewise to no one's benefit for various countries around the world to clear rainforests - 12 500 km2 of rainforest was cleared in Brazil last year. Mr Florenz mentioned Borneo.
It is therefore much more important to curb this deforestation than to take part in such a numbers race. I therefore ask the negotiators to head to Copenhagen with realism, but also great optimism, in mind.
(SV) Mr President, I am pleased to see the Swedish minister's commitment. However, he is still very much alone. World leaders, the European Council and even the Prime Minister heading the Swedish Presidency seem to be prioritising short-term political gains on the domestic front instead of long-term environmental benefits on a global scale. That is unacceptable.
We need, among other things, clear information on the financing of the climate work in the developing countries. To promise to pay a reasonable proportion, as you have done up to now, is not acceptable. These are just words, there are no commitments and therefore I am going to keep asking. Can Mr Carlgren promise to give us clear information before Copenhagen?
Secondly, while we are on the subject of financing, it is intended that a large proportion of the money will come from trade in emissions allowances. At the same time, we risk undermining the system by opening the way for a large proportion of the emissions reductions to be made in the developing countries through clean development mechanism (CDM) projects. On top of this, it is also being discussed whether rich countries should be allowed to carry over unused emissions allowances from previous years. What do Mr Carlgren and the Presidency intend to do to ensure that the emissions trading system functions properly? Can we expect this game of cat and mouse that is currently going on between the countries involved in the Copenhagen Summit to stop?
(NL) I should like to thank Mr Carlgren and Commissioner Dimas for both the substance and, in particular, the tone of their speeches. It is a positive tone, a tone that conveys a belief that an international agreement can really be reached; that is, an agreement containing internationally binding standards.
Mr President, a minimum of 60 Heads of State or Government will be travelling to Copenhagen. Let their journeys not be in vain. Let them become aware of their great responsibility. Let them surpass themselves and look beyond economic interests in the short term. Let them take a big step towards tomorrow's economy, an economy involving minimum use of raw materials.
Copenhagen will not succeed unless Europe plays a strong leading role, as we all know. Mr Carlgren, Commissioner Dimas, let the big players stop holding each other to ransom. There is no more time for the game of 'Who can sit still the longest?' Let us stir them into action and drag them along to the internationally binding agreement we all want so badly.
(FR) Mr President, as we know - according to a number of scientific studies and also Yvo de Boer - emerging countries are today making at least as much effort as Europe with a view to 2020.
We also know that, in the negotiations, there is already a right of scrutiny regarding emerging economies, and that this is exercised more and more through the emissions inventory, through the report on the measures taken. The World Resources Institute has published statistics showing that China stands at around 70 tonnes per capita, a cumulative figure since 1950, whereas the United States stands at 810 tonnes and the EU-27 stands at 413 tonnes.
We therefore kindly ask you to have the good sense, first and foremost, to use the European Parliament resolution as a negotiating mandate. This would be the best thing we could do for the sake of both the climate and our emergence from the crisis in Europe.
Next, I call on the Group of the European People's Party (Christian Democrats) to have the intelligence and the credibility to withdraw its amendment that says that emerging countries must do the same thing, must make the same commitments as rich countries. That is not acceptable, that is not serious.
(PL) Mr President, in the case of Kyoto, we gave developing countries concessions and exclusions which caused the loss of a significant part of our competitiveness. Meanwhile, in 2005, developing countries exceeded Europe's level of CO2 emissions. Today, Parliament not only wants to burden the economy with still more drastic climate regulations. The proposed resolution places a burden on our national budgets of EUR 30 billion a year for the next 10 years, which will be used to help developing countries. In the case of Poland, the proposed method of calculating the contribution could mean a cost of even EUR 40 billion over 10 years until 2020. The doubtful effects of the Kyoto Protocol, the privileged position of developing countries and the rising costs of this policy make us opposed to this resolution. We are responsible not only for the climate but also for the prosperity of our citizens.
(DE) Mr President, in many parts of the world the consequences of climate change are visible. The most recent calculations assume a global temperature rise of up to 4° C by 2060, and up to 10° C in the Arctic. It is primarily Europe's soot emissions that are responsible for the significantly faster melting of the ice in the Arctic - they are borne there by the wind. The rich industrial States of the EU are now obliged to support the poorer countries financially so that immediate measures can be taken to counter the consequences of climate change. USD 100 billion will be needed every year from 2010 to 2050. Of that amount, it is fair to say that USD 30 billion is not too much for the European Union.
The transfer of technology must also not be linked to patents, or else some of the money will simply be flowing straight back to the corporations in the industrialised countries. The EU has an obligation to take a lead at the climate change conference in Copenhagen.
Mr President, I have just heard a Socialist colleague over there talking about Greenland and the ice melting in Greenland.
The question I would like to ask on this subject is: why is Greenland called Greenland? Is it perhaps because Greenland was once green when the world was hotter?
It seems that the British people are onto this, because a recent opinion poll in The Times newspaper clearly shows that the British people no longer believe in so-called man-made global warming.
The British people are very astute and they are clear that politicians have hijacked the environmentalist agenda. It is being cynically used to raise taxes, to exert control, and now it is being used by the European Union to justify its own existence.
This week, we have also had the spectacle of one of the leading climate-research centres in the UK, which advises the government, being caught altering data and stifling debate. It is an absolute disgrace.
I look forward to Copenhagen, when the political class is sitting around the table awkwardly failing to mention the giant elephant in the room, which is that the globe has not actually warmed for the past 10 years.
(ES) Mr President, I would firstly like to recognise the effort made, and also the enthusiasm shown by both the Commission and the Council and, of course, Parliament over such a long period throughout this programme to combat climate change.
I would like to say that there are a series of certainties that should map out our route for us. The first one is this: we need everyone to take part, especially all the countries that are major polluters. The second near-certainty is this: based on all the information we have, it appears that it will be very difficult for a legally binding agreement to be reached in Copenhagen, in the same way as the agreements on the percentage of emissions are, of course, binding.
This reality should not, however, cause us to give up, because pessimism results from failing to acknowledge reality. On the contrary, optimism is based on acknowledging reality.
What should we do in Copenhagen, essentially? Of course, we should not forget the possibility of reaching that general agreement. As we are aware of the situation and the possibilities that exist, however, I think we should concentrate on sectoral agreements that are really valid, with viable objectives. I have in mind an agreement on deforestation, an agreement on aid for emerging countries and developing countries, but most importantly, an agreement on technology transfer. I also think it would be an extremely good idea to have agreements to promote programmes so that the industrial sectors that consume the most energy worldwide can reach agreements on emissions, whichever country they are in. This would also make our economies more competitive.
To conclude, I would like to stress that optimism is based on realism and effectiveness is based on setting viable objectives. This should be our guide at all times.
Mr President, once again the House has been treated to two speeches by the BNP and UKIP, and once again the two parties are united in their belief in conspiracy theories, showing there is very little difference between them.
But I want to congratulate the minister first of all this morning for remaining ambitious about Copenhagen and sticking to the idea of a legally binding agreement.
This morning, the BBC is reporting that the White House is saying that it will come to Copenhagen with targets for cutting US emissions. Those of us who have met US Members of Congress know that there is a serious move afoot and thus a very serious prospect of legislation in the United States, so I think there is still real hope for a deal in Copenhagen.
But Copenhagen will just be the beginning, because when we come back from Copenhagen, we in Europe will have to continue our work to cut our emissions. We have got to keep investing in energy efficiency, in renewables and in low-carbon technology. I am very pleased that last week we agreed as a European Union that there will be investment in technologies like carbon capture and storage, and that one of those plants will come to my constituency in Yorkshire, at Hatfield.
Commissioner Dimas, I want to thank you. I do not know whether this will be the last opportunity on the floor of the House to thank you for the work you have done as Commissioner over the last few years, but the Commission has really done a very good job in putting Europe in the lead, and your work has to be commended to this House.
We will see you in Copenhagen. We might see you here in January, but I just wanted to put that on the record.
Finally, I hope that this House will vote for a good resolution on climate change, and I hope we will reject the amendments put down by Members of the House on the opposite side who seem to want to water down our commitments. They want to reduce our targets and they want to offset more of our emissions. If we are serious about climate change, if we want a good deal, we have to vote those amendments down.
Mr President, I welcome the positive and determined stance being taken by the Swedish Presidency, and particularly the Minister's determination that the agreement in Copenhagen should be upgradable and include monitoring mechanisms so that it can be adjusted in the light of new scientific research.
The EU climate package passed in December 2008 was important in showing the seriousness of our commitment to climate change, and what has been agreed in recent months under the Swedish Presidency has also been important - particularly the recast Energy Performance of Buildings Directive, which will slash the carbon footprint of both new and renovated buildings.
However, there is one glaring gap in Europe's plans, and that is investment. It is a startling fact that the US, despite not having passed legislation, has committed more than USD 100 billion to clean-energy spending and China has pledged USD 200 billion in its economic stimulus plan, whereas the EU commitment is little more than USD 50 billion. We should bear that in mind and not be too self-congratulatory in the run-up to Copenhagen.
(DE) Madam President, I have a specific question for Commissioner Dimas. If my information is correct, it is as follows. If we, in the European Union, implement the targets that we have set ourselves - 20% renewable energy sources by 2020 and a 20% increase in energy efficiency by 2020 - then the EU's energy models show that this alone will achieve a CO2 reduction of 18 to 21%, based on the continued use of coal and gas-fired power stations.
On that basis, I do not understand why we are spending so much time discussing reaching a 30% target since, by implementing efficiency measures, renewable energy sources and also the emissions trading scheme and a little bit of carbon offsetting, we can easily achieve 30 or 35%.
I would be very grateful, Mr Dimas, if you, as a staunch conservative, could finally clear up this mess of Messrs Seeber and Florenz and others, who are once again bowing down before the old industries.
(PL) Madam President, I would like to appeal for a sense of proportion. Despite what we have heard here, these are not the most important negotiations in the history of mankind, and in fact, the future of mankind does not depend on these negotiations as some of our fellow Members are saying. The decisions on specific limits in the climate package were not made in a precise and detailed way.
One can only express regret that it has already been settled that, in fact, the effects of this package, the financial effects, will principally concern the poor countries, the new countries of the EU. The decision to make financing in this matter dependent, not on income per resident, but on the pollution limit, is a decision which hits the economies of the new countries of the EU, including my country, Poland.
(PT) Madam President, ladies and gentlemen, a consistent approach to the problem of climate change, which goes beyond simply setting emission reduction targets, requires a realistic explanation of the means by which they can be achieved.
We believe that it is significant and revealing that the majority of the members of the Committee on the Environment, Public Health and Food Safety have rejected the inclusion of amendments in the draft resolution on Copenhagen which advocate - and I quote - the diversification of the instruments used to achieve emission reduction targets, avoiding being dependent on market-based instruments, and the need to carry out an evaluation of the effectiveness of these market-based instruments, along with their social and environmental effects.
The importance that the European Union attaches to market solutions is indicative of a fundamentally political and ideological choice. The purpose of this is to construct a scheme to create billions, fantasy financial assets at the service of a system that appears to have learnt nothing from the crisis in which it is currently embroiled.
The experience of implementing the European Union Emission Trading Scheme has completely discredited the value of regulation through the market and clearly demonstrated the ineffectiveness and perversity of its instruments.
(FI) Madam President, we should be protecting employees, small entrepreneurs and industry. Environmental action is only possible in a healthy economy. Only if the economy is healthy can we invest in the environment.
Things will not go well with the present target percentages. The current trade in percentages, although I say so myself as a Catholic, is the modern-day equivalent of selling indulgences, and that is not a good thing. We must introduce a system of specific emissions, as with cars, allowing us to measure what has happened and drawing the appropriate conclusions.
Why is the left not standing up for the workers, not just in Finland but in Europe generally? Support for the left is melting away faster than the icebergs. There are other options: duties can be imposed on products that exceed specific emissions. If we establish a system where environmental dumping originating in the developing and less industrialised countries is not possible, we can protect jobs and superior products, and we will be able to continue to do this in the future too.
(SL) I am an optimist and I agree with Swedish Minister Carlgren who said that we must succeed. Let me also add that, in order to succeed, we must also act seriously and pursue our objectives in a way that is clear and transparent.
The first point I would like to make is that cutting greenhouse gas emissions is both a European and a global objective. Let us not assume the right to stand in judgment over technologies, offering support to some, while condemning others. When it comes to technologies, we must remain impartial. We must have our doors wide open to using low-carbon technologies and to developing new ones.
We must not allow our efforts to combat climate change to create a rivalry between individual low-carbon technologies. If we want to be successful, we must seriously consider using all the technologies available.
Secondly, at the COP15, we, representatives of the European Union, have to send a clear message: that there needs to be more money for third countries to meet their commitments, and that sustainable development requires package solutions. However, how do we explain to our taxpayers that we have undertaken to finance the sustainable development of third countries without requiring from them any commitment whatsoever that would reassure us that they are using these funds for their intended purpose. We need commitments and we need supervision.
Thirdly, at one of our debates in November, I alerted this House to the fact that we must send a message to President Obama to the effect that we wanted him to attend the COP15. This morning, I heard the news that Mr Obama has confirmed his attendance in Copenhagen and that he would push for binding targets to be adopted for greenhouse gas emissions. To me, this seems to be proof that our decision to persist with political pressure was the right one.
In conclusion, I wish to send out a clear message. We have to act and we have to do so immediately. We want a legally binding agreement and we want other countries to behave responsibly.
(NL) I should like to discuss the transport aspect. I believe that, along with the energy issue, transport is actually the toughest of the climate-change challenges.
It is tough because it necessitates a reconsideration of the logistical organisation of our trading system and of the way we move and travel around. Of course, we shall have to take a combination of measures if we are to meet the targets. These include continuing to invest in research and development, imposing stricter technical standards, laying down and disseminating the best standards, implementing the internalisation of external costs so as to foster efficiency in the system and establish a level playing field between the various modes of transport, and also, of course, setting enforceable, ambitious targets at global level. This is particularly important in the case of the aviation sector and maritime transport, where there is still a great deal of progress to be made in the field of sustainability.
In this regard, I must say that the targets drawn up by the Council - a 10% reduction by 2020 for aviation and a 20% reduction for maritime transport - actually lack sufficient ambition. I think that we can go even further in this regard.
On the other hand, I note that the resolution refers to the matter of selling half of the emission allowances by auction. That is inconsistent with what we ourselves proposed two years ago, when we had 15%, and so I would focus on an ambitious agreement. Let us aim for this.
(FR) Madam President, we fully understand the situation, the tone has been set, I believe, and Minister Carlgren has even criticised the prevailing pessimism. The countdown has really begun to save the Copenhagen Summit and to ensure that the main polluting countries of the planet sign an ambitious agreement and make a commitment to future generations.
An agreement is a good thing. Achieving success, of course, is even better. We know that this success necessarily hinges on the support of the industrialised countries - primarily of China and the United States - for what will be the future Copenhagen Protocol, and on the equally necessary support of the developing countries. In this regard, Parliament's Committee on the Environment, Public Health and Food Safety has done its job by proposing EUR 30 billion of annual direct aid until 2020 to help those countries in their transition to a lower carbon economy.
This leads me to mention what I consider to be a flaw in our resolution, namely the lack of consideration given to the impact of climate change on people's health. It has a crucial impact if we listen to the appeals and the warnings of the WHO.
I therefore call on all of you to endorse the two amendments on this subject that I have inserted in our resolution.
Madam President, there is a new film on climate change called The Age of Stupid. It is set in 2055 and focuses on a lone survivor of climate catastrophe. I am haunted by some words from that film, where the actor, looking back to 2009 - looking back to now - says 'Why, knowing what they knew then, didn't they act when there was still time?'
In other words, why have we failed to galvanise sufficient political will? Partly it is because we do not talk enough about the benefits of shifting to a post-carbon world - the millions of jobs in green energy, the better-insulated homes, the improved public transport. That is the message the EU must champion.
Yet even the most ambitious target the EU is currently proposing - a 30% cut by 2020 - will give us only a 50/50 chance of avoiding the worst of climate change. If you were told that a plane that you were about to get on had a 50/50 chance of crashing, you probably would not get on. And yet the stakes we are playing for in Copenhagen are a lot higher than that. So my message to you is: please, be more ambitious. Do not let the epitaph for Copenhagen be that this was the Age of Stupid.
(PL) Madam President, once again in a matter which is very important for the European Union, we are constantly hearing the magic word 'success'. The Presidency wants to achieve success, and it wants this above all else. Meanwhile, the press in Europe is full of information saying that the Copenhagen Summit will not be a success. Let us consider why it will not be a success. It is because governments have a feeling that, if everything was said clearly, and if the citizens of EU Member States knew the consequences, if they knew the reasons why we want to make such important decisions, the uncertainty of those reasons and the uncertainty of the consequences of our actions, they would be opposed to it all.
I want to say just one thing, and it is the most important thing - the European Union is responsible, the EU Member States are responsible for what happens in the world, but they are responsible first and foremost for their own nations, states and citizens, the people who set their hope on what we do, the people who also hope that things will develop well for them in the future. We must take this into account. When we want to take responsibility for matters on a global scale, and I am not going into details here, then that responsibility must affect everyone equally, some in terms of reduction, others in terms of protection of the environment, and yet others in terms of something else - this is what we need today.
Madam President, in my English constituency this week, it was discovered that scientists from the University of East Anglia were allegedly manipulating data to try and prove man-made global warming.
What a giveaway that was! It is clear now that the scientific consensus on man-made global warming is fast eroding: 30 000 sceptical scientists in the Manhattan Declaration; 600 scientists in a US Senate report; even German scientists this year writing to Chancellor Angela Merkel.
Meanwhile, the author of the key UN report on this, Sir Nicholas Stern, urges us to become vegetarian to stop cows farting. Maybe it is not just certain cows that have gone mad.
I am on the Committee on International Trade. I am deeply concerned with the WTO talks starting this week. I worry about a drift towards green tariffs justified on the basis of such spurious claims. These new tariffs are just barriers to trade, they punish the poor and have no justification whatsoever. This is just enviro-imperialism.
(DE) Madam President, ladies and gentlemen, in the context of the climate debates, we have seen a variety of views here in Parliament on the causes and impact of climate change. I do not wish to pursue this, but a number of my fellow Members who have made reference to this are right: there are an increasing number of new voices in the scientific community, and I would want us to debate these new voices with each other in a fair way.
My second point is that Parliament has adopted a clear position for the Copenhagen Summit. There is a clear remit for what is to be achieved. There is also a remit for everyone here in Parliament to look after the wellbeing of the people of the European Union, and to do so in every respect. In these debates, we must ensure that we do not view one project as the only political project that is significant for us. I therefore wish, sometimes, that, in our aims for Copenhagen, we would take care to refrain from indulging in conjuring or a numbers race - as another Member said - but instead look at what we can tangibly and effectively achieve. What can we shrewdly achieve? What are the consequences, including for European industry? We need to also take that into account. It is not the only criterion, but it must be a criterion, and for that reason I would like to see us try to reach agreements that are really as tangible as possible. That also requires being fair and the participation of the other industrialised nations so that this is not just a European project.
Another Member also pointed out that our contribution is 10%. The rest of the world, the emerging economies, the developing countries, must pay their share. If we do not obtain any precise stipulations in this regard in Copenhagen, I would rather that we obtain a political consensus and assign mandates in order to reach specific agreements in the following months. We should not take refuge in whatever formal compromise can be scrambled to in Copenhagen and kid ourselves that that would be a result that could lead automatically to 30% cuts. Realism and negotiating on specifics, then, are what is needed - then we will probably make progress.
(ES) Madam President, combating climate change also requires a radical change in the production and consumption of energy. We need a new model that balances these three needs: security, sustainability and competitiveness. With this objective in mind, we are working on a common response.
2007 was a decisive year, because we set out our precise objectives. A decision was taken to prevent the temperature from rising to a point of no return, but it was taken in the knowledge that failure to act would create other costs for the global economy, while investing in efficiency and renewable energy sources could be profitable.
In order to convince citizens and the market of our strong desire to achieve these objectives, we needed a sound, stable legislative framework to provide legal certainty for investment, which is the reason for the six legislative initiatives of the green package.
The Committee on Industry, Research and Energy has made a significant contribution. I would like to highlight the agreement regarding the renewables directive and the recent agreements regarding two very important directives: the Directive on the energy performance of buildings and the Energy Labelling Directive. These are measures that involve changes, but they are also a genuine, decisive stimulus for economic growth through job creation. They represent savings of EUR 50 billion on imports of oil and gas, a million more jobs in the renewables sector and the same number in energy efficiency by 2020.
The eco-industry now represents more than three million jobs, and environmental technologies are a growing part of a sector with a turnover of more than EUR 200 billion per year.
We have done a great deal in Europe. It is not enough. We need action on a global scale. The socialists in the Committee on Industry, Research and Energy therefore want the international negotiations to get back on the path of understanding, so that a genuine global agreement can be reached in Copenhagen.
(The President cut off the speaker)
(DE) Madam President, European climate policy should leave its reverie behind and take note of the international realities.
First of all, Kyoto was a failure. It was very symbolic, but delivered no reductions in emissions. Secondly, on the eve of Copenhagen, it is clear that important states in the world are not prepared to accept binding targets for reductions. Thirdly, politics must take note of a debate emerging in science. The same scientists who signed the conclusions of the IPCC panel two years ago today talk of natural influences on the climate - something that the IPCC categorically ruled out two years ago.
We should already know how sure we can be of what influences climate change when we make political decisions. I therefore call for a change of strategy. First of all, we need to adapt to inevitable changes to the climate, while we should also move beyond all the ideological discussions about CO2 and look for international allies in order to accelerate research into new energy sources and clean technologies.
(EL) Madam President, we are at a crucial turning point for the planet. The scientific community, via the IPCC, is calling on the European Union and the Member States to commit to a 40% reduction in greenhouse gas emissions by 2020 compared with 1990 values. Current commitments by the European Union are just 50% of what IPCC reports are calling for as the absolute minimum commitment.
The IPCC is to climate change what the International Monetary Fund is to the economy. My question is: would the Commission ever be able to deviate by 50% from objectives recommended by the International Monetary Fund as absolute minima? Moreover, the European Union is insisting on an increase in the target for reducing emissions to 30% in 2020, provided that other developed countries commit to comparable reductions in emissions. Given the current situation, which, what type and what size of commitments and by precisely which countries are needed in order to activate the above offer, precisely what climate policies will be revised in such an eventuality and exactly what preparations have been made for this?
(PL) Debates, discussions and negotiations on an international climate agreement in Copenhagen have been going on without a break for months. In the clamour of information, where some countries are bidding and competing with each other in declaring ever more ambitious goals, others are announcing grand expectations, and yet others have an entirely passive attitude, and it is easy to lose sight of the main purpose of what is, quite simply, a historical agreement.
For we are talking about combating climate change - change which could lead to a true ecological disaster. We are talking about the common future of the planet - the future of all of us. This is why educational work is also so important. I have the impression that the opinions of European citizens are increasingly diverging from those of the political elite. There is a danger, here, that proposals which are put forward in the Copenhagen forum may be treated simply as a kind of divine intervention or a fabrication of the political elite.
We need to work at educating the citizens, and the European Commission should be responsible for this. Combating climate change must not be treated as a whim of wealthy countries which want to force their point of view on others. I think that in this matter, the Commission and the Representations must maintain a permanent policy of information and education.
Also needed is a strong policy supporting the search for effective technologies to capture the carbon dioxide produced from coal used as an energy source. This technology should be given the same political status as other renewable energy sources. This should be a priority in the work of the European Institute of Innovation and Technology, which we established recently in Budapest.
The last thing - the costs of establishing a special fund to support the fight against climate change, should be spread equally across the Member States depending on the level of their wealth.
(PT) Madam President, only a few days before Copenhagen, it appears more difficult than ever to come up with a legally binding agreement. We will have what someone has already called a two-way agreement, but this does not mean that we can afford to be complacent. The European Union must continue to lead the negotiations and apply pressure to the other parties.
Copenhagen should give rise to more than a mere declaration of intent. At the very least, Copenhagen should result in binding political commitments and a schedule that will allow the adoption of a post-Kyoto agreement in June 2010 in Bonn. The US, Japan, the BRIC countries and many others must take on commitments which are comparable to those of the European Union, since the sole efforts of the EU cannot come close to achieving the objective of limiting the temperature increase to 2° C.
Funding for the adaptation of developing countries must not be allowed to jeopardise the Millennium Development Goals, particularly in African countries, which are most affected by climate change.
Copenhagen should also help to change the global energy paradigm by supporting renewable energy and energy conservation. This is the way of the future, not only for combating climate change, but also for creating jobs.
(BG) Two years ago, Europe took the initiative to lead the battle against climate change. There is a legislative framework in place at European level and the initiatives for developing the relevant technological platform need to be promoted, which will facilitate the transformation towards a low-carbon economy. European leaders have great ambitions for the negotiations in Copenhagen. Even though the conditions for a definitive agreement are not yet in place, it is important that the foundations are laid for a global consensus on a successful agreement. Following my inclusion in the parliamentary delegation which travelled to Washington in connection with the negotiations in Copenhagen, I learnt that the economic effectiveness of the measures envisaged to combat climate change needs to be discussed. As soon as all the participants in the negotiations are convinced that the measures for combating climate change will have a beneficial economic effect and that their economies will not be vulnerable, a global strategy will be reached.
(FR) Madam President, everyone is hoping and praying today for an ambitious agreement in Copenhagen, but it has to be said that the ambitions of the Copenhagen Summit have, in fact, been watered down over the last few weeks, due in particular to the reservations of the United States and China.
In order to prevent the planet's temperature from rising by more than 2 degrees at the end of the century, all of the countries really must be willing to accept the same obligations, the same binding obligations. However, we are seeing something of a figures race, a finance race, in our debates. What I am asking for is for Europe not to be naive but to be a realistic and firm negotiator with those of its partners that have not made significant efforts to reduce their emissions.
It would be unacceptable for the efforts of the most ambitious countries to be compromised by carbon leakage resulting quite simply from the non-existent or insufficient action of some.
Europe must not be naive with regard to China and India. True, Brazil and Korea have already decided to commit themselves, but while Europe wants to set an example, it cannot do so at any cost, and especially not at the cost of its deindustrialisation.
The negotiations must act as an opportunity to boost the development of new technologies, to enable significant funds to be invested in research and development. Indeed, there is a risk of European knowledge being lost forever to countries benefiting from technology transfer. Therefore, in Copenhagen, it is imperative that we create the conditions for a lasting exchange among countries, on the basis of mutual interests, while protecting the investments made in research and development by European companies.
Success will consist in promoting the dissemination of technologies in developing countries, in return for the recognition of intellectual property rights and the opening up of their markets to these technologies.
We have, after all, an incredible opportunity in Europe, which is, at the same time as combating climate change, to launch a genuine technological programme for encouraging innovation and, hence, for creating new jobs.
(FR) Madam President, Mr President-in-Office of the Council, Commissioner, allow me to address a few major points relating to our resolution, but also to the debate that we are going to have in the next few weeks in Copenhagen.
Firstly, in relation to the first point: combating the increase in temperature. Earlier I heard a number of my fellow Members understate the extent of this global warming. It must be remembered, however, that many hundreds of millions of human beings in the world are going to become what one might call climate change casualties as a result of this increase. Copenhagen must halt this temperature increase.
Secondly, we must equip ourselves with a binding agreement that states that greenhouse gas emissions must be reduced by 30% by 2020, and by 80% by 2050.
We must also ensure that we guarantee some kind of clarity in terms of financing. In our resolution, it is proposed that the poorest countries be granted EUR 300 billion for the next 20 years. We need to go further than that. EUR 500 billion has also been quoted as a figure and, in this case too, we, the European Union, must set an example.
Also, we must introduce a universal carbon tax with this possibility of a tax on financial transactions. To conclude, I am very surprised by the doublespeak of my fellow Members from the Group of the European People's Party (Christian Democrats) regarding what I have heard said in my country, France, by the President of the Republic, and again this morning, by Minister Borloo.
(DE) Madam President, ladies and gentlemen, for all the noble objectives for the Copenhagen conference - when it comes to climate protection, we must not forget, of course, that our Europe, its companies and businesses, are in competition every day with the major economic and trading locations of North America and South-East Asia. This relates just as much to industrial production and energy generation, but also, to a special extent, to transport.
Many transport firms are also global players. If they are to be competitive, all those involved in this area must have the same opportunities. What that means is that climate protection does cost money. We, in Europe, really are the pioneers when it comes to cutting greenhouse gases in the transport sector. I would simply remind you all on this point that we, in this House, together agreed that we were going to undertake to include aviation, in particular, but also maritime transport, in emissions trading.
Rail transport has been mentioned. Rail transport, via the environmental levy on energy generation, has certainly been included in CO2 reduction measures, while road transport is included via various potential forms of road charging. We also have to fulfil European Union technical requirements in relation to catalytic converters through the tightened-up Euro standards Euro 4 and Euro 5. If we want to achieve something in maritime transport and aviation, however, it is necessary to re-intensify our negotiations with the 20 Annex I states. What has taken place in aviation with ICAO has so far failed to produce any results. We must push on with our activities in this regard. It will be very important that this is discussed at the Copenhagen conference and the same applies to maritime transport which, of course, is also - when you look at the specific energy consumption per tonne and kilometre - very environmentally friendly. In so doing, it is necessary, however, for us to also reach agreement with the IMO on joint concepts.
(ES) Madam President, I would like to congratulate the members of the Committee on the Environment, Public Health and Food Safety, and its Chairman, Mr Leinen, on the work that they have done in order for us to have a resolution such as this, which we must emphatically adopt. We cannot content ourselves with saying that sectoral agreements are enough, because talking about what could be called a remnant agreement is admitting partial failure.
We need to adopt this resolution, which has three noble aspirations. The first is more obvious: avoiding climate change, with tangible proposals to reduce emissions and a commitment to funding, which aspires to a binding agreement, not a remnant agreement. There are also two underlying aspirations: the first is to start working towards a common energy policy sooner rather than later, just as, in the past, we equipped ourselves with a common agricultural policy because we needed it. There is also, of course, the aspiration to regain the citizens' confidence in politics and politicians, which is somewhat lacking in Europe.
Success at the summit will, therefore, amount to success regarding the three aspirations. Consequently, I urge the President-in-Office of the Council to maintain his optimism and to apply pressure and negotiate as much as he can to draw the others towards this success.
I do not know whether the leaders of this multipolar world want to be judged by history for not being capable of achieving a binding agreement, but I do not think that I, as an MEP, along with all the representatives of the people, should be judged by History for not being capable of taking forward in Copenhagen the binding commitment we have with humanity to prevent climate change.
(FR) Madam President, firstly I should like to commend the Swedish Presidency's efforts to reach an ambitious agreement in Copenhagen, despite the very strong wind of pessimism prevailing over these forthcoming negotiations.
Personally speaking, I do not believe that it is realistic to admit at this stage that the Copenhagen Summit is destined to fail or that it will not result in a conclusive agreement to be ratified by all the parties.
Let us not give in too quickly to pessimism. I urge us, at this stage, not to level down our ambitions in terms of either targets or deadlines. We must continue to believe in a comprehensive, ambitious and binding global political agreement, paving the way for the conclusion of a legal treaty as soon as possible. It really is too soon to mention the deadline of the COP16 in December 2010.
We must now turn our rhetoric into genuine political will. We need to clarify our commitment in financial terms and in terms of aid granted to developing countries, in particular, through technology transfer. At this stage, a full, collective commitment by the European Union is essential.
Moreover I note, on paper, the recent but exemplary boost given to the negotiations by Brazil, South Korea, Indonesia and Norway, in particular, which have quantified their ambitions to reduce their pollutant emissions.
While one can understand the flexibility requested by the United States, which is only just beginning to take the climate issue into account, we shall nonetheless have to obtain binding and ambitious quantified commitments in the short, medium and long term from major polluters such as the United States and China. Without those commitments, we are heading for a climatic, political and moral disaster.
(IT) Madam President, Mr Carlgren, Mr Dimas, ladies and gentlemen, this morning I would like to talk about an 84-year-old missionary, Father Ettore Turrini, who has spent 59 years in the north-west of the Amazon. He has always fought to protect the indigenous people and their forest from anyone seeking to destroy them in the name of short-term interests.
In travelling round the forest, Father Ettore has had seven air accidents, but he has carried on and has obtained tens of thousands of signatures through his activities, which he will submit to President Lula, to many ministers and to the Italian President, Mr Napolitano. He has been indefatigable.
We met last Sunday and I told him that I fully shared his position, but that perhaps the world is coming to its senses and reaching the conclusion that these forests are essential as the world's lung, for the local climate and also for carbon capture and storage.
I told him that in Copenhagen, we will also find resources to compensate those countries that keep the forests intact. I told him that we are setting up monitoring instruments - GPS and INSPIRE - to measure how governments behave and that by 2030, we will put a stop to deforestation.
In Copenhagen, we will be able to do all this and I will participate in the summit on behalf of Father Turrini as well.
(FR) Madam President, we are all aware - and we have all said as much - of the importance of the Copenhagen negotiations but, while we all hope for an agreement, we cannot accept one at any price.
If the conditions for an ambitious agreement are not met, I sincerely hope that the European Union is capable of saying 'No' and refuses to sign a cut-price agreement. The European populations that we represent in this House expect an agreement, an agreement that will enable all of the climatic disturbances that we observe around us every day to be combated effectively. Europeans will not be satisfied with publicity stunts, with non-quantified declarations of intent, with non-binding targets that can be disregarded once the media spotlight is off them.
The States will have to commit themselves in Copenhagen!
The European Union, as the only continent that has seen its CO2 emissions fall since 1990, and as the only continent that has made precise, binding and ambitious commitments for the future, cannot assume the burden of the task on its own. That is why, if other industrialised and emerging countries do not wish to assume their share of the responsibility, they will have to accept the full consequences of this in the form of the introduction of a tax at our borders to protect our industry from the competition of those who decide not to be part of a global agreement.
We Europeans ask for a little more each day from our manufacturers. As evidence of this, I would cite the climate change package that was signed under the French Presidency. I would also cite the national initiatives that, like the carbon tax, to which Mr Pargneaux paid tribute just now - and I am glad that he did so - encourage the introduction of environmental taxation.
A sector such as the transport sector, which is one of the biggest emitters of CO2 - even if some modes of transport, such as aeroplanes, emit fewer greenhouse gases - is contributing more and more to the fight against climate change. However, this is a sector that has suffered greatly from the after-effects of the crisis. If, as I hope, maritime and air transport are included in the Copenhagen negotiations, let us make sure that what is demanded of European industries is demanded of the industries of the other industrialised countries too.
In Copenhagen, the eyes of the international public will be glued on its ruling class. We say to it today: 'Do not disappoint us'.
(SV) Madam President, Mr Carlgren warned us that we are surrounded by a lot of pessimists. That is true and I am pleased that Mr Carlgren is not one of them. However, the Swedish Prime Minister, who is presiding over the Council, and the Danish Prime Minister, who is hosting the Copenhagen Summit, are, unfortunately, among these pessimists. Both of these conservative leaders have, for short-term party-political reasons, played down expectations ahead of Copenhagen, thereby making it more difficult to attain a good agreement. This is embarrassing and utterly irresponsible, as there will never be a better opportunity, as Mr Carlgren also said.
It is in Copenhagen that three things in particular need to be clearly specified and turned into legally binding commitments:
1. The amount by which each developed country intends to limit its emissions by 2020. According to scientific estimates, the reductions should be close to 40%, something that is not only achievable, but that will also result in us strengthening our competitiveness and creating more green jobs.
2. What developing countries must do to limit their emissions, and this applies to China and India in particular.
3. How much short-term financing is to be provided to the developing countries by the rich nations and in what form. This financing must be in addition to the resources that the rich nations have already promised for fighting poverty. In this regard, it is important that the Swedish Presidency is also prepared to change its view and to fight to prevent those hardest hit by climate change from also being affected even more by hunger.
(FI) Madam President, last week some information was leaked: the Commission had begun an initiative, on the quiet and in collaboration with some Member States, to move towards a 30% cut in emissions right away. The argument is that the price of carbon dioxide could be kept reasonable - which is to say at a level that would promote measures to reduce emissions - if the cut were 30%. The big electricity producers, who have been lobbying hard, are delighted with the plan, which would increase the profits of listed energy companies and would, at the same time, make European industry vulnerable to carbon leakage.
I would, however, like to remind the Commission that, under the Emissions Trading Directive, the EU's target of 20% for cuts in emissions will only change to 30% if other industrialised countries make 'comparable reduction efforts', and if the advanced developing countries have some obligations. Achieving a political agreement at Copenhagen will still not be enough. Nevertheless, a legally binding agreement will not be enough either before all the countries ratify it. Only after ratification will the EU be able to say whether the condition it imposed regarding comparable reduction efforts has been implemented.
Changing political consensus into a binding agreement is no mean feat, technically speaking. A legal agreement on global climate policy would be precisely worded and deal with hundreds of issues, with headings such as Quantitative Targets for Emission Cuts in the Industrialised Countries for 2020 and Beyond, Specific Emission Targets for the Developing Countries for 2020 and Beyond, Financial Aid for the Developing Countries from the Industrialised Countries, Technology Development and Transfer, and Sinks and their Accounting Rules. There are dozens of single issues in connection with all these areas, which the countries will need to reach mutual agreement on.
The main consideration, however, is that it will only be through a synchronous cut in emissions that we can guarantee an overall reduction, instead of simply moving them about from one place to another, doing more to increase total emissions. That is why the environmentally responsible policy is making reductions in the EU conditional on the efforts of others. Otherwise, Mr Verheugen's ominous forecast that we will only be exporting pollution and importing unemployment might come true.
(Applause)
(PT) Madam President, Mr Carlgren, Commissioner, it is crucial that Copenhagen results in a binding political agreement. This agreement must contain operational elements that can be implemented immediately and a schedule which will allow the drawing up of a legally binding agreement during the course of 2010.
The agreement must involve all countries that signed the Convention, and it is vital that any commitments, whether in terms of reducing emissions or in terms of funding, are clearly set out.
While, on the one hand, industrialised countries should lead the way in reducing greenhouse gas emissions, economically more advanced developing countries also have a role to play, contributing in accordance with their responsibilities and respective abilities. Comparable efforts should be required of industrialised countries and emerging countries with more advanced economies. Only then will it be possible to reduce distortions in international competitiveness.
The new agreement should facilitate the creation of low-carbon plans on a national level, supported by legislation. For their part, commitments undertaken in national plans should be made known to the international community, thus guaranteeing greater transparency over all processes. These plans should be obligatory for all the countries involved, with the exception of the least developed. Yet if this strategy is to lead to a real third industrial revolution, one based on low carbon, we need to adopt a holistic approach which will cover all the sectors responsible for emissions.
It is also crucial that we define the structure of the funding so that this will prove sustainable in the medium and long term. The funding must come from the private sector, the carbon market and the public sector of industrialised countries, but also from economically more advanced developing countries.
As for the allocation of the funding, priority must be given to training and adaptation, with particular focus on the least developed countries.
To sum up, I would like to acknowledge the excellent work carried out by Commissioner Dimas in heading this dossier.
(IT) Madam President, Commissioner, ladies and gentlemen, in a few weeks, I will have the honour of forming part of the official delegation that this Parliament is to send to Copenhagen to the United Nations conference on climate change.
Following the fundamental stages of Rio de Janeiro in 1992 and Kyoto in 1997, on 7 December work will start at a new global climate conference that could prove to be historic in scope. Madam President, I said 'could' because in the final days of the APEC Summit, the United States and China seemed to have decided to change the scope of the Copenhagen meeting.
However, there is still time before the summit, and it is in the interests of all those involved to arrive there with specific objectives and programmes, so that the great expectations of making further progress in combating climate change are not disappointed.
The polluter pays principle must apply to all. Europe has always taken a leading role and the climate-energy package in the previous legislature is a clear example of this. We have already said it on many occasions: the United States, China, India, Russia and Brazil must also assume their responsibilities, as countries that are major polluters. If this does not happen, we will have imposed needless costs on our European businesses and, above all, without contributions by these countries, Copenhagen too risks being a lost opportunity.
To conclude, the fight against climate change is also a necessary prerequisite in achieving - or perhaps I should say in bringing closer - the Millennium Development Goals.
We must combat desertification, climate upheaval and violent natural phenomena if we wish to halve extreme poverty, combat epidemics and ensure that everyone has access to water, which is an essential requirement.
(FR) Madam President, ladies and gentlemen, the Copenhagen Summit is an historic opportunity to change the fate of the planet.
We must reach decisions that are even more binding than those taken in Kyoto. Therefore, we must call on our leaders to create an international organisation like the WTO, which will be in charge of regulating climate change and environmental issues; to create a climate change adjustment fund - in addition, of course, to official development assistance; and to introduce a carbon tax for sea and air travel, which must also be introduced for financial transactions.
We can clearly see the urgent need for international regulation of the environment, just like that of the financial markets and of the internet. We have an opportunity to take this historic step with the environment. Let us do so by reflecting our greatest human inspirations, otherwise we will seem like decision-makers who have no grasp of the reality of matters.
(FR) Madam President, Mr President-in-Office of the Council, President of the Commission, ladies and gentlemen, with the Copenhagen Summit less than two weeks away, concerns are growing as to the success of the negotiations on climate change. Some, moreover, are already saying that the summit will be a failure.
Major international powers are still reluctant to demonstrate the full ambition that the climate change emergency requires of us. By adopting, tomorrow, the motion for a resolution on the European Union's strategy before the Copenhagen Summit, we MEPs must show that we are, firstly, totally determined, and that the summit must culminate in an agreement - one which is precise, certainly, but which is, above all, binding.
Moreover, it must not be possible to undermine or call into question the binding nature of this agreement that will be reached. One cannot put off taking decisions forever, otherwise it will be too late, hence the need to create an international environmental organisation, which today seems not only necessary but urgent too, since its role, under the auspices of the UN, will be to oversee the application of the commitments made in Copenhagen.
Starting in Copenhagen, we must be able to expect more lucidity and more responsibility from the major powers of this world.
(HU) The EU's Member States in Central Europe wholeheartedly support the European Union's climate policy objectives. The simple reason is that without their contribution, the European Union could not achieve its climate policy objectives. In fact, between 1990 and 2005, these Member States restrained their industrial production to an exceptional extent. This is why the new Member States feel that it is very important that they play a reasonable role in this regard in the future as well. As a result of this, they have taken on extremely heavy economic and social responsibilities. In the global emission reduction agreement, consideration must be given to the new Member States' economic clout and GNA. It is also very important that these Member States do not lose the tools for implementing their green investments and developing renewable energy sources.
(RO) The European Commission and Member States financed a study published recently, which criticises the European Union's climate policies for being limited to reducing industrial greenhouse gas emissions without attaching importance to the natural capacity for capturing carbon dioxide. On the other hand, this study indicates that the intensive method of farming developed by the European Union bears a great deal of responsibility for climate change.
In actual fact, this study is an indictment of European agriculture. In my view, if we want to talk about agriculture in this context, we should mention some other things as well. For example, European agriculture has an outstanding record when it comes to its contribution to cutting greenhouse gas emissions, with a 20% reduction in the 1990-2006 period. Bearing in mind that the general average for this period was a mere 6%, I believe that it is wrong for us to put agriculture in the dock two weeks before the Copenhagen conference.
(FR) Madam President, I have heard a great deal said about industry in this debate, and I would not like Copenhagen to make the mistake of forgetting about agriculture.
Following on from the comments made by my fellow Member, Mr Niculescu, I would obviously like to confirm them by saying that agriculture should not be regarded as a constraint, but as a potential tool for combating global warming in the future.
This activity cannot be sidelined, it cannot even be ignored since - I should probably remind you - it occupies most of Europe's territory and it has huge potential where the fight against global warming is concerned. Agriculture must therefore be central to the debate in Copenhagen, and I hope that the members of the Council and of the Commission will not forget this and will be our spokesmen in Copenhagen, in December.
(FR) Madam President, ladies and gentlemen, the protection of indigenous peoples plays a vital role in the fight against climate change. When it comes to the environment, poverty and health, they are the first to suffer from climate change.
Above and beyond deforestation and the mining industry, they suffer from the false solutions proposed by industrialised countries. Biofuels are not a clean alternative. They damage the land of indigenous peoples, with the result that they have to relocate.
Similarly, when we promote clean technologies, the multinationals appropriate ancestral technologies so as to resell them at a high price to the same populations that invented them. I regret the fact that no reference has been made to the United Nations Declaration on the Rights of Indigenous Peoples in the resolution submitted today.
We should have also referred to biopiracy and the autonomous property right of indigenous peoples as being fundamental tools for combating climate change. I will bring up these issues when we discuss future resolutions. The forest issue is not just about carbon, but about people's lives.
Lastly, to conclude, I should like to thank Mrs Dati for her determination, and if I have understood her correctly ...
(The President cut off the speaker)
(HU) The European Union has ample moral grounds for taking decisive action in order to achieve a reduction in emissions from the United States and China. This is based on the fact that the European Union and its 27 Member States have fulfilled the commitments made in the Kyoto Protocol. The former socialist countries made a significant contribution to this too, at great sacrifice. The collapse of their heavy industry resulted in a significant reduction in carbon dioxide emissions, but we paid a social price for this. It is therefore reasonable, when making international commitments and providing finances, to take this fact, that is, economic development, into account. On the other hand, it must be possible - which would be reasonable - for quotas that have not been used up to be transferred to subsequent periods, if they could be used for environmental protection purposes.
(PL) Madam President, the resolution on the EU strategy for the Copenhagen conference on climate change is a very important and ambitious document, but without a global agreement, the summit will end in failure. We know that the United States is trying to establish details and the ultimate level of limits on emissions with international negotiators, but there are many indications that they will not manage to reach a final decision before the summit. It is also being said that even if limits are negotiated, they may not be accepted by the US Congress.
The leading role of the European Union is very important, but I have the impression that it is only the EU which is being ambitious. The question, therefore, arises as to what would happen if the US did not support a 30% threshold, if it were established. What mechanisms are we going to use to ensure that all parties meet the commitments they undertake? Will we not ultimately be left as a lone warrior, who will make an enormous effort at huge cost, but will not have any effect on climate change or limiting carbon dioxide emissions?
(IT) Madam President, ladies and gentlemen, we are preparing for the Copenhagen conference with a resolution showing our awareness that in order to tackle policies to combat climate change, it is necessary for all the geographical areas of the world to be involved. Also, it is the responsibility of the industrialised countries to establish with developing countries not only targets to be reached, but also the resources to be used to reach them.
On this aspect, good work has been done in Parliament. The resolution sets out specific instruments and it is important that we have quantified the actions. The figure of EUR 30 billion proposed by us between now and 2020 can be viewed as an important figure, although it is a minimum, for supporting the initiatives of developing countries. Yesterday Mr De Boer, the United Nations negotiator, asked for USD 10 billion between now and 2012.
After the choices made by the United States and China, it falls to Europe to take on new responsibilities and lead the fight against climate change.
(GA) Madam President, we had a very good debate this morning and there was much to be learned from all of the speakers.
There are just three points I want to make. Firstly, if a binding agreement is not reached in Copenhagen, then this Parliament and the European Union should use its influence to name, shame and tame those countries responsible, so that sanctions can be imposed on them to bring them into line.
Secondly, there is a need for an educational programme for citizens, as many of them have the willingness to reduce their carbon footprint but may not have the know-how or the economic means.
Thirdly, funding has been mentioned time and time again here this morning. The point about funding is simple. It is not a question of 'can we afford to do it?' but 'can we afford not to do it?' Time is moving on and there will be no second chance. This is the time it must be done.
Madam President, while our expectations of Copenhagen at this stage are being lowered, it is also true that our ambitions cannot be lowered. As other colleagues have said, if we could accentuate the positives, both for economies and for citizens, in the climate change debate, there might be more traction - because there are positive sides to this debate. While it may be that no binding agreement comes out of Copenhagen, I think there is no doubt that there is a momentum for change, and we have to make sure that this momentum is not lost.
On the issue of land use - agriculture and land use change - this is a key area of concern. Obviously, agriculture is not only part of the problem but also a big part of the solution. We have to link this debate with our concerns about global food security: the answer is to develop sustainable production systems which manage the climate and also provide us with food security. This is a key part of our concern.
(DE) Madam President, climate protection and sustainable development are subjects that - we are supposed to believe - affect us all. Yet there can be no satisfactory progress without close collaboration, in particular, amongst the global players. While the United States and China refuse to lay down common, binding greenhouse gas reduction targets, all that can be adopted in Copenhagen - as the UN's chief climate official tellingly observed - are morally binding resolutions, in other words, toothless ones.
Let me say something about nuclear power. Nuclear power is definitely not the solution to the problem. The benefits are minimal, the costs enormous and the risks very high. I therefore support a resolution that has been drawn up by the anti-nuclear power delegate of my home region of Upper Austria, which calls on the EU to introduce a levy on nuclear power. This idea makes sense, because it would mean that trade in emissions certificates would not be weighted in favour of nuclear power.
(PL) Madam President, in a few days, world leaders, including representatives of the European Parliament, will meet in Copenhagen to discuss the question of climate change. Without doubt, a matter of great importance is the reduction of greenhouse gas emissions, but equally important is the protection of European industry. We must not allow a situation in which European companies go to the wall and industry is transferred to third countries which do not limit their CO2 emissions.
We should also remember to protect our technology and intellectual property, and so during the Copenhagen Summit, the European Union must play a leading role, but it must not set unrealistic goals for itself or for others. The goal of reducing carbon dioxide emissions by 30% by the year 2020 in comparison with 1990, without the support of the largest polluters, such as the USA, India and China, seems difficult to achieve. This is also the case with the provisions in the draft resolution which aim to achieve an 80% reduction in greenhouse gases by 2050. A 20% reduction in emissions of greenhouse gases by 2020 will allow (...)
(The President cut off the speaker)
(FI) Madam President, the debate here has been very interesting, and it seems that the European Parliament is very committed to support for the climate conference in Copenhagen.
The importance of agriculture has also been emphasised as a solution to the problem. I myself would also like to stress how important forest policy and forests are, as forests are carbon sinks which absorb carbon dioxide. It would appear that the United States of America is to bring good news along to Copenhagen, which is a very significant move.
Now we also need to start talking seriously about how the bill for preventing climate change is to be paid. Here, the matter of income distribution is extremely important, because we cannot make the poor people in Europe pay the bill either.
(DE) Madam President, I would like to encourage the head of negotiations for Copenhagen to fight for a successful outcome. The ambitious targets are good and, ultimately, the efforts that we are making today will also represent a contribution to tomorrow with a view to the consequences and the future damage in the form of migration, damage to coastal areas or also, perhaps, in the form of stable regions becoming more unstable as a result of climate change.
We should also set an example. Yet if other States and, in particular, the really major States, do not pull in the same direction, we should only do so on a proportional basis. With that in mind, I would point out that our businesses are, in the main, already suffering from quite a high burden.
There is one more point I would like to make, and that is that we are also fighting for the overall credibility of the EU, to provide an argument for the new generation that there is a need for the EU.
Madam President, I would genuinely like to thank Parliament for a long and intensive debate and also for the strong and broad commitment that has become apparent during the debate. It has been said that the optimism that we are showing must be rooted in realism. However, I would go further than that and say that it is, in fact, rooted in real experiences. The EU has succeeded in reducing emissions. We have reduced them by half of what we need to achieve, whatever happens, by 2020 and by a third if we aim for what we all hope will be the outcome of the Copenhagen agreement, which is to say, a 30% reduction in emissions on the EU's part. This is due, in particular, to the fact that we have created common rules established by an internationally binding agreement - the Kyoto Protocol. That is why we have been so strongly committed to ensuring that the Copenhagen process leads to this legally binding agreement. It will not happen straight away in Copenhagen. We will need to agree on all of the content of the agreement. Then we will have the technical part, which includes transferring this to a legally binding text. As far as the EU is concerned, we want this to happen within months of the Copenhagen conference.
I would also like to say that the financial crisis throughout the world certainly had nothing to do with too much being spent on saving the climate. On the contrary, large green investments are also part of the economic changes, in other words, the move towards a 'greener' economy, which will also lead countries, both rich and poor, out of the economic crisis. The carbon dioxide markets in fact provide a way of creating sufficient room for investment. They ensure that the polluter has to pay, that we set a ceiling on emissions and that the money that the polluter pays for emissions can also be transferred to developing countries to make green investments there. That is sometimes called into question. Some people wonder why we should invest in the clean development mechanism (CDM), but that is nevertheless precisely what it is all about, namely that the polluter must pay for green investments in developing countries. I think that is a good thing and it is important, but we must also reform these rules so that the environmental effects are even greater and clearer and so that we can be even more certain that this also reaches those who are poorest.
An agreement will also be needed in order to avoid carbon leakage. The concern that there has been must therefore be transformed into even greater commitment to making the agreement a reality.
Finally, I think that it should be said loud and clear that if an agreement in Copenhagen is not sufficient to allow the EU to go up to 30%, in other words, if we get such a watered-down result that the EU, for reasons of propriety, quite simply cannot go up to 30%, then it will have been a failure. Therefore, it should also be said loud and clear that there is something worse than no agreement and that is a poor agreement. That is why the EU has set the bar so high. That is why we are working so hard right now with regard to the content. It is also because, when we talk about the two degree target, we are conscious of the fact that it is the highest level we need to achieve. We know that we are, in fact, already seeing unacceptable results today. Talk to the government of the Maldives, for example, that recently held its cabinet meeting under water to show the consequences that will be very nearly unavoidable in some parts of the world. It would be cynical, then, not to take very forceful action. The world has waited long enough. It is time that we reached the necessary agreement in Copenhagen for the sake of the planet. That is also why Parliament's commitment and that of the whole of the EU is so important.
Madam President, this was a very interesting debate with some exceptional and constructive interventions. Numerous views on various issues have been heard. Very possibly certain people do not agree. For example, I cannot understand why anyone would be opposed to clean, green, non-polluting industries based on new technologies which perform well. And yet, I have heard even that today. I cannot understand why anyone would prefer polluting, old-technology industries which, if they make a profit, do so because they do not pay the cost of pollution; however, such profits will be short-term because these industries will not be competitive. However, in a democracy and in a democratic parliament, all sorts of views are heard.
I should also like to comment on the World Environmental Organisation. This organisation, on which I know that France, in particular, has made a great deal of effort, was in fact one of our ambitions and I hope that it will become a reality in coming years. Without doubt, an organisation such as this is needed, so that there is an environmental organisation at international level which will promote environmental issues in the same way as economic or social issues and which will also provide better coordination of international environmental agreements. This can be done relatively easily by upgrading the existing UN environmental programme and efforts are indeed being made in this direction.
I should also like to talk about the Kyoto Protocol, which was referred to several times. I am happy about the performance of the European Union, because the 15 countries which have the collective objective of reducing carbon dioxide emissions by 8% in the period 2008-2012 will achieve their target, but the EU of the 27, with the 10 new countries which have a target and Cyprus and Malta which do not have, will also achieve the target. Thus, the European Union has the moral argument that we keep our word and this has, without doubt, been achieved with the measures we have taken either at national level or at European level, which include the carbon dioxide emissions trading scheme.
I must stress, as Mr Carlgren said, that the European Union will achieve an even bigger reduction than we originally undertook to achieve on the basis of our forecasts, alongside economic growth. I shall quote just one statistic: between 1990 and 2007, the period for which we have statistics, economic growth was 44% and the reduction in carbon dioxide emissions was 5% for the 15 countries and 9% for the 27. Of course, the forecasts are that, by 2012, we shall have well exceeded the target, which will make it easier to achieve the target of a 30% reduction by 2020.
It should be noted that, in 2008, we also had a significant reduction of 1.6% in greenhouse gases in the European Union, alongside continuing economic growth, and it was only in the last part of 2008 that we were hit by the economic crisis, which also had an impact on the issue of greenhouse gases.
There are only a few days left and I beseech you to extend your efforts and bilateral contacts. Following consultations by ECOFIN, the Environment Council and the European Council, we now have clear instructions to promote specific proposals for sources of financing, for operational structures and for the criteria which must be used in order to determine serious contributions by everyone. Let us try, in the time we have left, to make use of these means in the most effective way possible.
There is broad consensus on the need for efforts to be made on a global scale in order to achieve the 2° Celsius target. There is a general conviction that the basic foundations of a climate agreement for the period after 2012 will and must be laid in Copenhagen. These foundations are mainly ambitious commitments to reduce emissions on the part of developed countries, including the United States, adequate measures by developed countries to reduce their increase in emissions and financial assistance to developing countries to moderate their emissions and adapt to climate change.
We are fast approaching the finishing line. Let us make the best possible use of Copenhagen and crystallise the main commitments of all the countries in what will be an historic agreement. What we shall need to achieve in Copenhagen is a substantial agreement on all elements of the Bali action plan. All these elements need to be agreed in Copenhagen on a binding basis and immediately afterwards, in the next three to six months at the latest, the legalities will need to be processed, so that we have the binding agreement the European Union has been seeking and which will safeguard the target of limiting the greenhouse effect to 2° Celsius.
I consider it goes without saying that the members of the European Parliament will assist in efforts made over these days, especially at the crucial meetings in Copenhagen, and I should like to thank you for that and, once again, for all the efforts you have made.
I would remind the Members once again that the Blue Card system created by the Working Party on Parliamentary Reform does not apply to the Commission and the Council, but only to debates amongst Members of this House.
A motion for a resolution to close this debate has been tabled by the Committee on the Environment, Public Health and Food Safety.
The debate is now closed.
The vote will take place tomorrow.
No one can ignore the extreme urgency of achieving an international post-Kyoto agreement to substantially reduce carbon dioxide emissions.
We must make sure that the earth does not heat up by more than two degrees. If we are to achieve this, global emissions must be reduced by at least 30% over the next 10 years. The future of humanity hangs in the balance, and time is running out. This is our one chance to alleviate the effects of climate change, which are already making themselves felt, and which may come to be the most severe problem of the 21st century.
As we who live on islands are those who contribute least to these changes, we are seriously concerned by this issue.
The European Union must continue to play a leading role and to speak with one voice on environmental issues. It will have to use all its political clout to ensure that a firm agreement is reached by the major global powers at the forthcoming summit in Copenhagen. Taking decisive steps and changing the global model of energy use - as Portugal and the Azores have already done - is vitally important, along with investment in renewable energy and energy efficiency.
in writing. - Over the last number of days, Ireland has been struck by severe flooding causing devastation for ordinary families, for small businesses and for farmers across the island. Flooding from the River Barrow, the second longest river in Ireland, has meant much of Carlow has been under water for over four days! The deluge in neighbouring Kilkenny is the worst in 60 years! While flooding has always been a fact of life in Ireland, its increasing frequency and severity is another real reminder of the effects of climate change caused by the reckless abuse of our environment. No matter what happens at the UN climate conference in less than two weeks in Copenhagen, extreme weather conditions, like the flooding in Ireland, will become more frequent. We must build up our resilience to the effects of climate change. Madam President, I call on the Irish Government to immediately apply for natural disaster aid relief under the European Solidarity Fund. The Irish people only recently displayed their commitment to the EU by voting strongly for the Lisbon Treaty. The EU needs to show its commitment to the Irish people, including the people of Carlow and Kilkenny, by fast-tracking these relief funds.
A political agreement in Copenhagen is crucial, but it needs to be global. Putting European industry is a situation which is greatly disproportional to that of other developed economies would be a mistake for the economy and of little use in ecological terms. European efforts should be directed towards seeking an agreement that places an obligation on all parties.
Europe must also find effective and reasonable solutions to the issue of funding. This precludes the idea of a tax on international financial transactions (Tobin tax) to fund adaptation to climate change in developing countries.
That kind of support, necessary though it is, must not be given at the expense of the economy, trade and wealth creation.
The cost that such a tax would have for society in general (increasing the tax burden, with consequences for all taxpayers and consumers) and its impact on the financial market (decreasing the necessary liquidity and flow of credit to businesses and households) cannot be ignored.
In addition, the implementation of a global tax would lead to technical problems and complex administration. In a crisis, the way out cannot involve yet more, new taxes which would be difficult to collect. We need to forget this idea of a new tax.
The EU should continue to lead by example in combating climate change. It is worth noting that the EU has surpassed the goals drawn up in Kyoto.
I believe that the Copenhagen agreement to reduce global carbon emissions should be binding. In view of this, I have presented an amendment to Parliament's resolution on this matter, requesting an international set of sanctions to be set out in the final text.
I believe that the agreement must be global, ambitious and with a clear timeline. If we are not ambitious, we will end up with a useless instrument that will be even less effective than the Kyoto Protocol, which already provides for international sanctions. We hope that there will be effective regulation and that the agreement will include a review clause so that it can be easily updated.
We must also send a clear signal to emerging industries in Asia. China and India cannot be exempted of all responsibility when they produce a large percentage of global emissions while our industries are going to great lengths to reduce their emissions.
The US has a great responsibility for ensuring the success of this summit. I hope that the President of the United States, Barack Obama, will show that he deserved the Nobel Peace Prize, because combating climate change will contribute to peace and happiness for all nations!
The climate is changing. This has happened many times in the past. There are over 6 billion of us, and what was once an extreme phenomenon and went unnoticed is, today, evident. What is more - elaborately built infrastructures, of power generation and supply for example, often fail, and the effects of this include blackouts and breakdowns of IT networks. There is also the problem of the desertification of vast areas of the Earth. This is causing a humanitarian and economic catastrophe. The first signs of this are the unrest in Somalia and predictions of future conflicts over water. The wave of migration is growing. Will these problems be resolved by restrictive limitations on CO2 emissions? No.
Firstly, no one has proved that it is CO2 emissions which are the cause of climate change. Secondly, the effects of these limitations of CO2 emissions can be expected only at the end of the century. Thirdly, restrictions in the area of CO2 emissions will only weaken humanity economically, and so will make the catastrophe worse. As for emissions trading, it is an anti-social proposal, and its costs will be borne by ordinary people. The profits, however, will be swept up by the financial world, including the world of speculation. Therefore, for humanitarian and social reasons, the most important matter is not to combat the highly unlikely causes of climate change, but to combat the results of climate change. It is not a matter of adapting to climate change, but of proactive action. For example, in my country, security of water supply is already an important matter.
Global warming currently poses two major problems to humankind: on the one hand, the need to cut greenhouse gas emissions dramatically and, on the other hand, the need to adapt to the effects of climate change. Bearing in mind that we are dealing with a global phenomenon and that the EU is responsible for only 10% of the emissions produced by greenhouse gases worldwide, it is important that we reach a mandatory, global legal agreement in Copenhagen in two weeks' time. I welcome President Obama's attendance in Copenhagen with a mandate including clear targets for reducing emissions, which the US is going to commit to. In order to adapt to the effects of climate change, we need a funding mechanism, providing exact figures for the sums which need to be invested in green technologies which create new jobs, something which is so necessary during this crisis period.
The aim of the international climate change conference which begins in Copenhagen on 7 December is to establish a post-Kyoto agreement which will make the countries of the world reduce polluting emissions. The EU has unilaterally committed to cut polluting emission levels by 20% compared to 2005 levels, as well as to ensure that 20% of the energy consumed comes from renewable sources. However, these efforts must be coordinated with the efforts of all developed or developing countries. Energy consumption and polluting emissions can be reduced quickly and cheaply by boosting energy efficiency on a global scale. This is why the EU and Member States must increase energy efficiency, particularly in the buildings and transport sectors. For the EU to be able to cut the polluting emissions produced by energy-intensive industries in line with the commitments made, the financial resources need to be provided for modernising European companies. This is the only way we are going to maintain production and, by extension, jobs in the European Union. During the EU's budgetary review, we must ensure that sufficient financial resources are available for adopting measures to protect against climate change and adapt to its effects. The development of an eco-efficient global economy will generate new investments, create new jobs and raise living standards.